t c summary opinion united_states tax_court leonard t and bonnie s whitfield petitioners v commissioner of internal revenue respondent docket no 3653-04s filed date leonard t whitfield and bonnie s whitfield pro sese jonae a harrison for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_6330 and sec_7463 the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all section references are to the internal_revenue_code as amended respondent issued each petitioner a separate notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination for unpaid federal income taxes and related liabilities for and the notices of determination relate to a notice_of_intent_to_levy dated date for the above years the parties agree that there is no tax_liability for the tax_year accordingly that year is not in issue in this case the issue for decision is whether respondent’s determination to proceed with a notice_of_levy was an abuse_of_discretion background some of the facts have been stipulated and they are so found petitioners resided in mesa arizona at the time the petition was filed on date petitioners filed delinquent tax returns for the tax years through there were unpaid balances due from these returns petitioners made two payments on september and of dollar_figure and dollar_figure respectively the record is not clear as to what tax years these payments were applied at some point in petitioners entered into an installment_agreement with respondent to make monthly payments of dollar_figure per month petitioners made equal monthly payments in the amount of dollar_figure each the payments commenced in approximately date in date petitioners requested from the irs a written_statement as to the balance of taxes due by letter dated date respondent provided petitioners a statement as to the balance of taxes due the attachments reflected the following information as to petitioners’ tax_liabilities form_1040 tax_year balance due as of date dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioners made a payment of dollar_figure dated date which was applied by the irs on date the irs acknowledged the payment by letter dated date petitioners were advised that their accounts for the tax years and were paid in full by letter dated february the installment_agreement was not made part of the record petitioners assert that payments were made since there are other issues in this proceeding relating to the application of payments and whether respondent is bound by a response to a balance inquiry we do not deem the dispute about whether petitioners made payments or payments to be relevant to our findings and conclusions petitioners were advised that the dollar_figure payment was applied as follows amount dollar_figure dollar_figure dollar_figure dollar_figure form_1040 tax period date date date date we also applied dollar_figure to your form_1040 for and dollar_figure to your form_1040 for petitioners subsequently received notices that they owed taxes for the years and petitioners present two arguments they first assert that the irs misapplied payments made by them to other tax years secondly they argue that the letters from the irs reflect that petitioners’ outstanding accounts have been paid in full therefore petitioners conclude that there should be no tax_liability discussion sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for taxes who fails to pay those taxes within days after the notice_and_demand for payment is made sec_6331 provides that the levy authorized in sec_6331 may be made with respect to unpaid tax only if the secretary has given written notice to the taxpayer days before the levy sec_6330 requires the secretary to send a written notice to the taxpayer of the amount of the unpaid tax and of the taxpayer’s right to a sec_6330 hearing at least days before the levy is begun if a sec_6330 hearing is requested the hearing is to be conducted by the office of appeals and at the hearing the appeals officer conducting it must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 c the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy sec_6330 the taxpayer may also raise challenges to the existence or amount of the underlying tax_liability at a hearing if the taxpayer did not receive a statutory_notice_of_deficiency with respect to the underlying tax_liability or did not otherwise have an opportunity to dispute that liability sec_6330 see 122_tc_1 this court has jurisdiction under sec_6330 to review the commissioner’s administrative determinations sec_6330 see 122_tc_287 where as here the validity of the underlying tax_liability is not at issue we review the determination for abuse_of_discretion 114_tc_604 114_tc_176 whether an abuse_of_discretion has occurred depends upon whether the exercise of discretion is without sound basis in fact or law see 125_tc_14 104_tc_367 we note at the outset that the years before the court in this collection action are and nevertheless petitioners have asserted that respondent misapplied payments to tax years which are not subject_to this collection action in this connection we have jurisdiction to review the issue of whether respondent has properly applied and accounted for payments applied to other tax years since the appropriateness of the collection action for the determination years may be affected by consideration of such facts and issues freije v commissioner supra we have carefully reviewed the record in this matter as to petitioners’ assertions regarding the misapplication of offsets and payments to nondetermination years the record does not reflect a misapplication of payments by respondent we note that there is nothing in the record reflecting a direction by petitioners as to how payments should be applied without a specific direction from petitioners respondent is free to apply payments and offsets as he chooses revrul_73_305 1973_2_cb_43 of course if the record reflected an application of a payment to a year where there is not a proper assessment of tax revrul_73_305 1973_2_cb_43 was superseded by revproc_2002_26 2002_1_cb_746 which provides that unless the taxpayer provides specific written directions as to the application of the payment the commissioner will apply the payments that will serve its best interest then the application would be improper and petitioners’ assertion that payments should be applied to a liability for the years in issue would require further consideration and analysis see freije v commissioner supra pincite this is not the situation in this case petitioners have not provided any evidence that respondent applied payments or offsets in a manner inconsistent with directions or that payments or offsets were applied against improper assessments accordingly we reject petitioners’ arguments in this regard we now consider petitioners’ argument that respondent should be bound by the response to their balance inquiry as we understand the facts petitioners asked respondent for the amount due and respondent’s response was not entirely accurate in fact it did not include all the tax_liabilities due at the time of the response petitioners seek to interpret this response as an agreement by respondent as to the amount which would satisfy their tax_liabilities for the years stated as pointed out by respondent sec_7121 provides a basis for parties to enter into a closing_agreement binding the parties in this case the parties did not enter into a closing_agreement the prior installment_agreement which was not made part of the record does not constitute a closing_agreement see person v commissioner tcmemo_1985_211 to the extent that petitioners claim that they have been adversely affected by erroneous information provided by respondent we view petitioners’ argument as one seeking to equitably estop respondent from proceeding with collection action accordingly we consider whether the doctrine_of equitable_estoppel should apply in this case equitable_estoppel is a judicial doctrine that precludes a party from denying the party’s own representations which induced another to act to his or her detriment the doctrine_of equitable_estoppel is applicable against the commissioner but it is applied with utmost caution and restraint 312_f2d_311 9th cir affg 32_tc_998 76_tc_209 affd 810_f2d_209 d c cir a taxpayer must establish the following elements before equitable_estoppel will be applied against the government a false representation or wrongful misleading silence by the party against whom the estoppel is claimed an error in a statement of fact and not an opinion or statement of law the taxpayer’s ignorance of the true facts reasonable reliance on the acts or statements of the one against whom estoppel is claimed and adverse effects suffered by the taxpayer from the acts or statements of the one against whom estoppel is claimed 104_tc_13 affd 140_f3d_240 4th cir if any one of these elements is missing equitable_estoppel does not apply regardless of respondent’s assertions about the unpaid liabilities petitioners paid amounts that in fact were due and owing the payments were applied by respondent petitioners have not established that payments were misapplied making payments of a legally due tax does not constitute detrimental reliance 65_tc_351 since at least one element of collateral_estoppel has not been satisfied respondent is not collaterally estopped from proceeding in this case we sustain respondent’s determination to proceed with collection of the income_tax liabilities for the years in issue an appropriate decision will be entered for respondent
